Citation Nr: 0324410	
Decision Date: 09/18/03    Archive Date: 09/30/03	

DOCKET NO.  96-32 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, 
claimed as the result of an undiagnosed illness. 

2.  Entitlement to service connection for vertigo and/or 
dizziness with nausea, claimed as the result of an 
undiagnosed illness. 

3.  Entitlement to service connection for growths on the 
shoulder and back, claimed as the result of an undiagnosed 
illness. 

4.  Entitlement to service connection for "confusion" claimed 
as the result of an undiagnosed illness. 

5.  Entitlement to service connection for muscle fatigue, 
claimed as the result of an undiagnosed illness. 

6.  Entitlement to service connection for difficulty 
breathing, claimed as the result of an undiagnosed illness. 

7.  Entitlement to service connection for "mood swings," 
claimed as the result of an undiagnosed illness. 

8.  Entitlement to service connection for "milk intolerance," 
claimed as the result of an undiagnosed illness. 

9.  Entitlement to service connection for hair loss, claimed 
as the result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to November 
1992, with service in the Southwest Asia Theater of 
Operations from January to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 1996 and January 1997 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  



REMAND

The veteran in this case seeks service connection for various 
disabilities, claimed to be the result of an undiagnosed 
illness or illnesses contracted during his service in the 
Persian Gulf.  

In that regard, the Board observes that, in a Report of 
Contact dated in January 2001, it was noted that the veteran 
wished to withdraw his appeal.  The veteran was subsequently 
advised (in correspondence of February 2001) that, in order 
for the RO to comply with his request, they must have written 
notice from him indicating that he wished to withdraw his 
appeal.  The veteran was further advised that, should he not 
wish to withdraw his appeal, he should indicate his 
willingness to report for a VA examination.  Finally, the 
veteran was advised that, were the RO not to receive written 
notification within 30 days that he wished to withdraw his 
appeal, they would continue processing his appeal based on 
the evidence of record.  

A review of the veteran's claims folder would appear to 
indicate that he did not, in fact, confirm in writing his 
desire to withdraw his appeal.  However, in a rating decision 
of June 2003, the RO granted service connection for an 
adjustment disorder with mixed anxiety and depressed mood.  
That grant of benefits was based in part on a VA psychiatric 
examination of November 1997, which reached the conclusion 
that the veteran was suffering from an adjustment disorder 
with mixed anxiety and depressed mood, accompanied by 
features of a specific phobia to petroleum fumes.  Moreover, 
during the course of his appeal, various questions have been 
raised as to whether the currently claimed disabilities are, 
in fact, in large part the result of the aforementioned 
adjustment disorder.  Under such circumstances, and prior to 
further development of the claims, the Board will attempt to 
clarify whether he does, in fact, wish to withdraw the 
present appeal.

The Board further notes that effective June 10, 2003, new 
regulations governing the award of compensation benefits for 
certain chronic disabilities incurred by veterans of the 
Persian Gulf War were implemented.  However, as of the 
issuance of the most recent Supplemental Statement of the 
Case in June 2003, neither the veteran nor his representative 
had been furnished with those new regulations.  Such action 
is necessary in order to satisfy the requirements of due 
process of law.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Pursuant to the authority provided in 
38 C.F.R. § 20.204 (2002), the veteran 
and his representative should be 
contacted, with a request that they 
indicate, in writing, whether the veteran 
wishes to withdraw his any or all of his 
current appeal.  The veteran's accredited 
representative should specifically be 
advised that, inasmuch as the veteran 
personally filed his substantive appeal, 
his authorized representative may not 
withdraw that appeal without his express 
written consent.  All correspondence 
obtained as a result of these inquiries 
should be included in the veteran's 
claims folder.  

If and only if the veteran and his 
representative choose to pursue the 
current appeal, the following action 
should be undertaken:

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.159.

3.  The veteran should be contacted and 
requested to provide the names, addresses 
and dates of treatment of any health care 
providers, VA or private, who treated him 
for any of the disabilities listed on the 
title page.  Thereafter, any pertinent VA 
or other inpatient or outpatient 
treatment records, subsequent to January 
2003, the date of the most recent 
pertinent evidence of record, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

4.  The veteran should be afforded a VA 
general medical examination to ascertain 
whether any of the claimed disabilities 
are either: undiagnosed illnesses 
resulting from duty in Southwest Asia; or 
secondary to or aggravated by service-
connected adjustment disorder.  The 
physician should provide adequate reasons 
and bases for any opinion rendered.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner. 

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The veteran and his representative 
should then be furnished with a copy of 
the revised regulations governing the 
award of compensation benefits for 
certain "qualifying chronic disabilities" 
which became effective June 10, 2003.  
Those revised regulations should 
specifically include a copy of all 
changes to 38 C.F.R. § 3.317 which became 
effective on that date.

7.  Thereafter, the RO should 
readjudicate the issues currently on 
appeal.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action unless so notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



